UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For transition period from to Commission file number 005-57237 FIRST OTTAWA BANCSHARES, INC. (Exact name of Registrant as specified in its charter) Delaware 36-4331185 (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) 701 LaSalle Street Ottawa, Illinois (ZIP Code) (Address of principal executive offices) (815) 434-0044 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer oAccelerated fileroNon-accelerated fileroSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act)YesoNo x Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of the latest practicable date:As of May 13, 2011, the registrant had outstanding 645,988 shares of common stock, $1.00 par value per share. FIRST OTTAWA BANCSHARES, INC. Form 10-Q Quarterly Report Table of Contents PART I Item 1. Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures about Market Risk 34 Item 4. Controls and Procedures 35 PART II Item 1. Legal Proceedings 36 Item 1.A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. Removed and reserved 36 Item 5. Other Information 36 Item 6. Exhibits 36 Signatures 37 3. FIRST OTTAWA BANCSHARES, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) (Unaudited) March 31, December 31, ASSETS Cash and due from banks $ $ Interest-bearing time deposits in financial institutions Securities available for sale Loans held for sale Loans, net of allowance for loan losses of $3,551 and $3,363 Premises and equipment, net Goodwill Core deposit intangible Other real estate owned, net Cash surrender value of life insurance Accrued interest receivable and other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities Deposits Noninterest-bearing demand $ $ Interest-bearing demand Money market savings Savings Certificates and other time deposits of $100,000 or more Other certificates and time deposits Total deposits Borrowings — Other liabilities Total liabilities Commitments and contingencies Shareholders’ equity Preferred stock, $1 par value authorized and unissued – 20,000 shares — — Common stock – $1 par value, 1,000,000 shares authorized and 753,734 issued Additional paid-in capital Retained earnings Treasury stock, at cost – 107,746 shares ) ) Accumulated other comprehensive loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. 4. FIRST OTTAWA BANCSHARES, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF INCOME Three Months ended March 31, 2011 and 2010 (In thousands, except share and per share data) (Unaudited) Interest and Dividend Income Loans, including fees $ $ Securities available for sale Taxable Exempt from federal income tax Interest-bearing deposits with financial institutions Other 9 6 Total interest and dividend income Interest Expense Interest-bearing demand deposits 26 53 Money market savings accounts 6 14 Savings deposits 7 16 Time deposits Borrowings 5 21 Total interest expense NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES Noninterest Income Service fees Trust and farm management fees Mortgage servicing income, net 51 62 Net realized gains (losses) on available for sale securities ) 26 Other Total noninterest income Noninterest Expense Salaries and employee benefits Occupancy and equipment Data processing fees Insurance Professional fees Amortization of core deposit intangible 37 37 Other real estate owned, net 72 Other Total noninterest expense INCOME BEFORE INCOME TAXES 84 Income tax expense (benefit) ) 53 NET INCOME $ $ Earnings per share – basic $ $ Earnings per share – diluted $ $ Average shares outstanding See accompanying notes to condensed consolidated financial statements. 5. FIRST OTTAWA BANCSHARES, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY Three Months ended March 31, 2011 and 2010 (In thousands, except per share data) (Unaudited) Common Stock Additional Paid-In Capital Retained Earnings Treasury Stock Accumulated Other Comprehensive Income (Loss) Total Share- holders’ Equity Balance at January 1, 2011 $ ) $ ) $ Net income — Unrealized net loss on securities available for sale, net of reclassifications and tax effects — ) ) Comprehensive income — Stock options vested — 28 — — — 28 Balance at March 31, 2011 $ ) $ ) $ Balance at January 1, 2010 $ ) $ 49 $ Net income — Unrealized net loss on securities available for sale, net of reclassifications and tax effects — ) ) Comprehensive income Stock options vested — 31 — — — 31 Balance at March 31, 2010 $ ) $ ) $ See accompanying notes to condensed consolidated financial statements. 6. FIRST OTTAWA BANCSHARES, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months ended March 31, 2011 and 2010 (In thousands) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Items not requiring (providing) cash Provision for loan losses Depreciation and amortization Premium amortization on securities, net 86 Derivative valuation adjustment — (3 ) Loans originated for sale ) ) Proceeds from the sale of loans Gains on sales of loans held for sale ) ) (Gains) losses on sales of securities, net 10 ) Writedowns and loss on sales of other real estate owned — Stock options vested 28 31 Change in interest receivable and other assets (3 ) Change in interest payable and other liabilities ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from sales of securities available for sale — Proceeds from maturities, calls, and paydowns of securities available for sale Purchases of securities available for sale ) ) Proceeds from maturities of interest-bearing time deposits Net change in loans receivable Proceeds from sales of other real estate owned — Net purchases of premises and equipment ) ) Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES Net change in deposits ) ) Repayment of borrowings ) ) Dividends paid ) ) Net cash used in financing activities ) ) Net change in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ See accompanying notes to condensed consolidated financial statements. 7. FIRST OTTAWA BANCSHARES, INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Table dollars in thousands) March 31, 2011 and 2010 NOTE 1 – BASIS OF PRESENTATION The accounting policies followed in the preparation of the interim condensed consolidated financial statements are consistent with those used in the preparation of annual consolidated financial statements.The interim condensed consolidated financial statements reflect all normal and recurring adjustments, which are necessary, in the opinion of management, for a fair statement of results for the interim periods presented.Results for the three months ended March 31, 2011 are not necessarily indicative of the results that may be expected for the year ended December 31, 2011. The accompanying unaudited condensed consolidated financial statements of First Ottawa Bancshares, Inc. (the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America for the interim financial period and with the instructions to Form 10-Q.Accordingly, they do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements.These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes included in the Company’s annual report on Form 10-K for 2010 filed with the Securities and Exchange Commission.The condensed consolidated balance sheet of the Company as of December 31, 2010 has been derived from the audited consolidated balance sheet as of that date. The Company’s wholly-owned subsidiary, The First National Bank of Ottawa (the “Bank”), operates as a full service community bank. First Ottawa Financial Corporation, a wholly owned subsidiary of the Bank, sells insurance and investment products. NOTE 2 – EARNINGS PER SHARE The number of shares used to compute basic and diluted earnings per share were as follows: Three Months Ended March 31, Net income (in thousands) $ $ Weighted average shares outstanding Effect of dilutive securities: Stock options — Shares used to compute diluted earnings per share Earnings per share (not stated in thousands): Basic $ $ Diluted A total of 74,440 and 53,406 options for the three month periods ended March 31, 2011 and 2010, respectively, are not included in the above calculations as they are non-dilutive. 8. FIRST OTTAWA BANCSHARES, INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Table dollars in thousands) March 31, 2011 and 2010 NOTE 3 – CAPITAL RATIOS At the dates indicated, the Company’s capital ratios were: Actual Minimum Capital
